Determination and order of State Liquor Authority unanimously confirmed in all respects, with costs to respondent. On this record, the warning letters were not admissible in the main proceeding unless they had been supported by proof of the incidents to which they referred. In considering punishment, however, the notices, with proof of no objection or correction by the licensee, could have been considered. Nevertheless, on the whole record, without the warning letters, there is ample evidence to support the determination and the penalty imposed. Concur — Breitel, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.